DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains the trademark/trade name Novalung®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a membrane ventilator and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnan (US 2010/0249490).
	With respect to Claim 1, Farnan teaches a cannula assembly 22 for applying a flow cannula for introducing, circulating or diverting a flow medium in a body, the cannula assembly comprising: 
a flow cannula 42 having a main portion and a tip portion (the distal tip); 
a guide device (26, 28, 19); 
said tip portion being elastic and being configured to assume a functional position and an application position (Figures 4A-4E and 6A-6K); and 
said tip portion, in the functional position, projecting from said main portion in an arc shape at an angle relative to said main portion (Figure 6K); and 
said tip portion, in the application position, being maintained by said guide device to project from said main portion in a direction of a longitudinal extent of said main portion (Figures 4A-4E and 6A-6K);


With respect to Claim 2, Farnan teaches that each cannula is substantially elastic such that it will protrude in an arc shape at an angle from the respective main portion.  Specifically, once the guidewire is advanced into the arced position shown in the arrangement of Figure 6k, the other cannulas will be advanced over the guidewire into the same position (see Figures 1 and 6K; paragraphs [0026, 0043-0046, 0058]).  

With respect to Claim 3, Farnan's guide sleeve 90 is removable from said tip portion to allow said tip portion to adopt the arc-shaped curvature.  The guide sleeve is removable in its entirety and replaceable by said flow cannula, after which said guide wire and any said dilation cannulas are removable from said flow cannula, to free up an entire internal cross section of said flow cannula.  See Figures 4A-4E and 6A-6K.  
	 
	With respect to Claim 4, Farnan teaches that the flow cannula 42 comprises a locking mechanism  (51, 88, 94; Figure 6J) at the tip portion thereof. 
With respect to Claims 6-8, Farnan’s cannulas are fully capable of being bent at a 90 degree angle in an unsupported state.   In the event that this interpretation is not envisaged by applicant, see the 103 rejection below. 

With respect to Claim 10, Farnan teaches that surfaces of the device may be coated with an anti-thrombotic coating [0031]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Farnan.  
With respect to Claim 5, Farnan teaches the cannula assembly as claimed, and further teaches that the locking mechanism comprises an inflatable balloon (instead, Farnan uses struts 51 and 94 for anchoring the cannula).  However, the examiner takes official notice that it is old and notoriously well known that locking struts and inflatable balloons may both be used as cannula anchoring mechanisms.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Farnan’s cannula assembly to use an inflatable balloon as a locking mechanism instead of a plurality of struts, as is commonplace in the art, in order to provide a well-known, alternate means for anchoring the flow cannula within the body. 

With respect to Claim 11, Farnan teaches the cannula assembly as claimed, and further teaches that surfaces of the device may be coated with an anti-thrombotic coating [0031].  Farnan, however, does not specifically teach that the anti-thrombotic coating comprises heparin.  However, the examiner takes official notice that it is old and . 

Claims 6-8, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Farnan in view of Lenker et al. (US 7,722,568).
Farnan teaches the cannula assembly of claim 1, wherein the  assembly comprises a flow cannula 42 having a main portion and a tip portion (the distal tip), a guide device (26, 28, 19), said tip portion being elastic and being configured to assume a functional position and an application position (Figures 4A-4E and 6A-6K), said tip portion, in the functional position, projecting from said main portion in an arc shape at an angle relative to said main portion (Figure 6K), and said tip portion, in the application position, being maintained by said guide device to project from said main portion in a direction of a longitudinal extent of said main portion (Figures 4A-4E and 6A-6K).  The guide device comprises a guide wire 19, a first dilation cannula 28 pushed over the guidewire, a second dilation catheter 92 pushed over the first dilation cannula, and a guide sleeve 90 pushed over the outermost cannula (Figure 6E).  
Farnan, however, does not specifically teach that the tip portion of the flow cannula is pre-bent. 
Lenker teaches a catheter for placement through the vasculature into the patient’s heart, wherein the catheter and/or the guidewire may be formed in a curved . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-18 of prior U.S. Patent No. 10,357,637. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19, and 20 of U.S. Patent No. 10,357,637. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a cannula assembly comprising a guide device and a flow cannula.  The instant claims are broader than the ‘637 claims because they do not specifically require one or more further dilation cannulas (claim 1), or that the guide device comprises a guidewire, a plurality of dilation cannulas, and a guide sleeve (Claim 19).  

.
Allowable Subject Matter
Claim 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 21, the prior art does not teach or suggest the device of Claim 1, wherein the tip portion of said second dilation cannula or an outermost dilation cannula has, adjacent to said tip, a dilation balloon with a diameter in an inflated state that is equal to an external diameter of said cannula and with a diameter in a relaxed state that is smaller than or equal to an internal diameter of said cannula. 
With respect to Claim 22, the prior art does not teach or suggest the device of Claim 1 wherein the guide device further comprises one or more further dilation cannulas to be pushed over said second dilation cannula, and said guide sleeve is arranged over an outermost said dilation cannula.  It is unclear why one of ordinary skill in the art would have modified Farnan’s device to have additional dilation cannulas, or how doing so would have been accomplished without fundamentally altering the functionality of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US 2011/0160517) teaches a catheter system for heart assist, the catheter comprising a plurality of coaxial lumens that are that are configured to bend to access a predetermined region of the heart. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781